721 F.2d 224
UNITED STATES of America and Richard Thalman, Special Agent,Internal Revenue Service, Petitioners-Appellees,v.NORTHERN TRUST COMPANY, Respondent-Appellant,Jack Salkin, President, Jack Salkin Uniform Company, Inc.,Intervenor-Appellant.
No. 82-2811.
United States Court of Appeals,Seventh Circuit.
Argued April 7, 1983.Decided Nov. 18, 1983.

Michael Erens, Kamensky & Landan, Chicago, Ill., for respondent-appellant.
William A. Whitledge, Asst. Atty. Gen., Dept. of Justice, Tax Div., Washington, D.C., for petitioners-appellees.
Before CUMMINGS, Chief Judge, COFFEY, Circuit Judge, and WEIGEL, District Judge.*
WEIGEL, District Judge.
Intervenor-Appellant Jack Salkin appeals from a November 8, 1982 order of the United States District Court for the Northern District of Illinois, McMillen, J.  This order enforced an Internal Revenue summons to respondent below, Northern Trust Company.  Our jurisdiction is founded upon 28 U.S.C. Sec. 1291.


1
For the reasons stated in this Court's decision in United States v. Kis, 658 F.2d 526, 542-43 (1981), the judgment of the district court is affirmed.


2
AFFIRMED.



*
 The Honorable Stanley A. Weigel, Senior District Judge for the United States District Court for the Northern District of California, is sitting by designation